Citation Nr: 0804462	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  03-11 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a compensable rating for the veteran's 
service-connected right elbow disability, including the 
residuals of a soft tissue mass at the lateral aspect of the 
right elbow, muscle herniation, post-operative and associated 
surgical scar, effective prior to May 22, 2002. 

2. Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected right elbow disability, including 
the residuals of a soft tissue mass at the lateral aspect of 
the right elbow, muscle herniation, post-operative and 
associated surgical scar, effective May 22, 2002. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
May 1990 and from September 1990 to August 1991. 

This case is before the Board of Veterans' Appeals (Board), 
on several occasions the last time in April 2007. The claim 
was remanded at that time for further development. 

In April 2007, the veteran's claim was remanded due to a 
change in the skin criteria, effective November 2002. 
Additionally, the claim was also remanded in an effort to 
determine whether a separate rating based upon muscle damage 
was appropriate for the right forearm. See Esteban v. Brown, 
6 Vet. App. 259-262 (1994); VAOPGCPREC 23-97. 

This case is now ready for appellate review. 




FINDINGS OF FACT

1. Prior to May 22. 2002, the veteran's right elbow surgical 
scar is not productive of tenderness or pain on objective 
demonstration nor does the scar itself affect limitation of 
the elbow. 

2. Effective May 2002, the veteran's right elbow surgical 
scar is productive of no more than mild tenderness on 
palpation.  

3. Since August 2002, the veteran's right elbow surgical scar 
is 4 cm. x 4 cm. and no more than painful on examination. 

4. The veteran's right elbow muscle herniation is no more 
than mild in degree. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating prior to 
May 22, 2002, for the veteran's right elbow surgical scar, 
are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002). 

2. The criteria for a rating in excess of 10 percent since 
May 22, 2002, for the veteran's right elbow surgical scar, 
are not met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002). 

3. The criteria in excess of 10 percent since August 2002, 
for the veteran's right elbow surgical scar, are not met. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic 
Codes 7802, 7804 (2007). 

4. The criteria for a compensable rating for the veteran's 
right elbow muscle herniation are not met. 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.73, Diagnostic Codes 5305, 5306 
(1997) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claims. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
veteran is expected to provide; and (4) must ask the veteran 
to provide any evidence in his possession that pertains to 
the claim. See 38 C.F.R. § 3.159 (2007). These notice 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Such notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction. Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). Notice errors (either in timing 
or content) are presumed prejudicial, but VA can proceed with 
adjudication if it can show that the error did not affect the 
essential fairness of the adjudication by showing: 1) that 
any defect was cured by actual knowledge on the part of the 
veteran; 2) that a reasonable person could be expected to 
understand from the notice what was needed; or 3) that a 
benefit could not have been awarded as a matter of law. 
Sanders v. Nicholson, 487 F.3d 881 (2007). These claims on 
appeal were initiated before the promulgation of the VCAA. In 
a September 2002 VCAA letter, the veteran was advised in 
accordance with the specific requirements of C.F.R. 
§ 3.159(b)(1), what was necessary for an increased rating 
claim. 

Additionally, for an increased rating claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
veteran, that to substantiate a claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the veteran's employment and 
daily life. Vasquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008). The veteran also must be notified 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved) based on the 
nature of the symptoms of the condition for which the 
disability compensation is being sought, their severity, and 
duration and their impact upon employment and daily life. 
Notice must also provide examples of the type of medical and 
lay evidence that the veteran may submit that are relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. Vazquez-Flores, 
slip op. 5-6. The veteran has been notified that he must show 
evidence of an increase in severity of his disabilities in 
the September 2002 VCAA letter sent to him. Further, a March 
2006 letter informed him of the old and new rating criteria 
for his scars disability. He was also informed in a 
November 2005 Board remand and also in September 2006 
supplemental statement of the case (SSOC) as to the 
diagnostic criteria necessary for the muscle disability. 
Although the veteran did not receive notification asking for 
him to present the effects his disability has on his 
employment and his daily life, he has presented such 
information through his VA February 2005 VA examination when 
he discusses how his disabilities affects his activities such 
as bowling and basketball, and additionally, through 
testimony at his Travel Board hearing in July 2005, when he 
discusses the effect his disabilities have on his employment 
at the Post Office. Since the veteran was given notice that 
he must present worsening of his disabilities for an 
increased rating claim, and he has presented evidence of such 
through his testimony and his VA examinations, he has not 
been prejudiced by not having received notification of the 
necessity to present this evidence. See Pelegrini.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits be assigned if service connection is awarded. The 
veteran received Dingess notification in September 2006. 
Also, since the preponderance of the evidence is against 
claims, the appropriate disability rating and effective date 
to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service medical evidence, private treatment 
records, VA treatment records and VA compensation examination 
reports. A hearing was offered, and the veteran testified 
before the undersigned Veterans Law Judge in July 2005. There 
are no known additional records or information to obtain. 

As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with his claims.


Increased Ratings

Service connection for surgery to the right elbow with 
resultant scar was granted by rating decision of August 1990. 
A noncompensable rating was awarded effective May 1990. The 
veteran reentered active duty from September 1990 to 
August 1991. The noncompensable rating was reinstated in 
August 1991. 

By rating decision of November 2002, service connection for 
DJD of the right elbow due to muscle herniation was 
established as secondary to the service-connected disability 
of the right elbow with resultant scar. A 10 percent rating 
was awarded effective November 2001. The evaluation for 
surgery to the right elbow with resultant scar was increased 
from noncompensable to 10 percent, effective May 2002. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7. After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain). To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal. See generally Fenderson v. West, 12 Vet. App. 119 
(1999).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as in this case, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings. See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. 
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The veteran's scar disability is evaluated in stages as the 
veteran's claim was increased during the appellate period. 
Further, the United States Court of Appeals for Veterans 
Claims (Court) indicated that a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992). Therefore, 
the veteran's claim should be evaluated prior to May22, 2002, 
to determine if the veteran warrants more than a 
noncompensable rating, and since May 22, 2002, to determine 
if the veteran warrants in excess of the 10 percent rating 
granted since that time. Moreover, since August 2002, the 
criteria under which the veteran's scar is evaluated was 
revised, and the claim should be evaluated under that 
criteria since that time. 

With respect to the applicable law, effective 
August 30, 2002, VA revised the criteria for diagnosing and 
evaluating skin disabilities. 38 C.F.R. § 4.118 (2003). Here 
either the old or new rating criteria may apply, although the 
new rating criteria are only applicable since their effective 
date.  VAOPGCPREC 3-2000.

Prior to August 30, 2002, under Diagnostic Codes 7803 and 
7804, a 10 percent evaluation is warranted for superficial, 
poorly nourished scars with repeated ulceration, or scars 
which are shown to be painful and tender on objective 
demonstration. 

Effective August 30, 2002, under Diagnostic Code 7802, a 10 
percent rating is warranted for: scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion, area or areas of 144 square inches (929 sq. 
cm.) or greater. Under Diagnostic Code 7804, a 10 percent 
rating is warranted for superficial scars that are painful on 
examination.

The schedular criteria for muscle injuries evaluated as well 
as the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate to 
evaluation of muscle injuries were revised effective July 3, 
1997.

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria." 62 Fed. Reg. 
at 30,235.

Prior to the revisions for rating muscle injuries, the 
regulations classified muscle injuries into four general 
categories: slight, moderate, moderately severe, and severe. 
Separate evaluations are assigned for the various degrees of 
disability. Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the velocity, projector and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective findings, such as evidence of damage to 
muscles, nerves and bones which result in pain, weakness, 
limited or excessive motion, shortening of extremities, 
scarring, or loss of sensation. 38 C.F.R. § 4.56.

Slight disability of the muscle anticipates a simple muscle 
wound without debridement or infection with the effects of 
laceration with a history of a wound of slight severity and 
relieved with brief treatment and return to duty.

A history of healing with good functional results without 
consistent complaints of the cardinal symptoms of muscle 
injury or painful residuals is also contemplated. Objective 
findings of a slight disability including minimal scar, 
slight, if any, evidence of fascial defect, atrophy, or 
impaired tonus, and no significant impairment of function or 
retained metallic fragments. 38 C.F.R. § 4.56 (a).

Moderate disability of the muscle anticipates a through-and- 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include evidence of 
hospitalization in service or treatment of the wound, and 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use. 
Objective findings include entrance, and if present, exit 
scars indicating a short track of missile, some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
of definite weakness or fatigue in comparative tests. 38 
C.F.R. § 4.56(b).

A moderately severe disability of the muscles anticipates a 
through-and-through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of the soft 
parts, and intermuscular scarring. There should be a history 
of hospitalization for a prolonged period of treatment of the 
wound in service. A record of cardinal symptoms, such as loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and evidence of unemployability because of inability to keep 
up work requirements should be considered. Objective findings 
should include entrance and exit scars indicating a track of 
a missile through one or more muscle groups. Objective 
findings should also include indications on palpation of loss 
of deep fascia, moderate loss of muscle substance, or normal 
firm resistance of muscles compared to a sound side. Tests of 
strength and endurance compared with sound side should 
demonstrate positive evidence of moderately severe loss. 38 
C.F.R. § 4.56(c).

A severe muscle disability results from a through-and-through 
or deep-penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound. Objective 
findings may include a ragged, depressed and inherent scars 
indicating wide damage to muscle groups in missile track, 
palpation showing moderate or extensive loss of deep fasciae 
or muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction. 
Tests of strength, endurance, or coordinated movements 
compared with decreased muscles of the non-major side 
indicate severe impairment of function. 38 C.F.R. § 4.56(d).

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial filling over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current and electro-diagnostic tests, visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; induration or atrophy of an entire muscle following 
simple piercing by a projectile. 38 C.F.R. § 4.56(d).

In addition, in rating injuries of the musculoskeletal 
system, attention is first given to the deepest structures 
injured (bones, joints and nerves). A through-and-through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged. Entitlement to a rating of 
severe grade is established when there is a history of a 
compound comminuted fracture and definite muscle or tendon 
damage from the missile. 38 C.F.R. § 4.72.

By regulatory amendment effective July 3, 1997, changes were 
made to the schedular criteria for evaluating muscle 
injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.72. 
See 62 Fed. Reg. 30,237-240 (1997). For instance, 38 C.F.R. § 
4.72 was removed and the provisions contained in that 
regulation was incorporated into the provisions of 38 C.F.R. 
§ 4.56.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under Diagnostic Codes 5305 and 
5306, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement. Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments. 38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use. Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue. 38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements. Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups. Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment. 38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions. For compensable 
muscle group injuries which are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups. 38 C.F.R. § 4.55.

Diagnostic Code 5305 pertains to impairment of MG V, 
supination and flexion of the elbow and Diagnostic Code 5306 
pertains to impairment of MG VI, which includes extension of 
the elbow. Both Diagnostic Codes provide a noncompensable 
evaluation for "slight" muscle disability of either the 
dominant or non-dominant side of the body. A 10 percent 
evaluation is warranted for "moderate" muscle disability of 
either the dominant or non-dominant side. A 20 percent 
evaluation is warranted for "moderately severe" muscle 
disability of the non-dominant side. A 30 percent is assigned 
for "moderately severe" muscle disability of the dominant 
side or "severe" muscle disability of the non- dominant side. 
A 40 percent rating is provided for a "severe" muscle 
disability of the dominant side. See 38 C.F.R. § 4.73, 
Diagnostic Codes 5305, 5306.



Scars

Prior to May 2002, there is no medical evidence which shows 
that the veteran's right elbow scar warrants a compensable 
rating. In a January 2000, VA compensation examination, the 
scar was described as not exquisitely tender. There was no 
adherence, breakdown, elevation, or depression. There was a 
bulging in the skin, but this was specifically stated to be 
caused by the veteran's muscle herniation and not the 
veteran's scar. There was full extension, flexion, supination 
and pronation of the scar area. The scar, which is 4 cm. x 7 
cm. has been described as very large. However, nearly all of 
the medical evidence of record prior to May 2, 2002, relates 
to the veteran's DJD of the right elbow or to his muscle 
herniation of the right elbow. Lacking evidence which shows 
that the veteran's right elbow surgical scar is painful on 
examination, a compensable rating for a right elbow surgical 
scar is not warranted. 

Since May 22, 2002, the medical evidence is devoid of 
findings that show the veteran's right elbow surgical scar 
warrants an increased rating. A February 2004 VA examination 
showed the veteran's scar of the right elbow had spread quite 
a bit and was now an 8 cm. x1.5 cm. wound over the lateral 
epicondyle. It was thin and shiny and had swelling around the 
area. However, most of the evidence was reflective of the 
veteran's DJD of the elbow. During a February 2005 VA 
examination, the veteran explained that his pain was 
exacerbated by lifting and that it was lateral to the healed 
surgical scar in his right arm. 

In August 2006, the veteran underwent a VA scar examination. 
The scar was located in the anteriolateral aspect of the 
right elbow. It measured 4 cm. x 4 cm. There was pain on 
examination, but no adherence to underlying tissue. Texture 
of the skin was normal and the scar was stable. There was no 
elevation or depression of the scar surface on palpation. It 
was considered superficial. There was no inflammation, edema, 
or keloid formation. The color of the scar was hyperpigmented 
throughout its entire dimension. There was no gross 
distortion, asymmetry, induration, inflexibility or 
limitation of motion caused by the scar. 

Based on the evidence of record, the veteran's right elbow 
scar is adequately rated as 10 percent disabling since 
May 2002. The veteran's scar has been described as 
superficial and painful. There was no limitation of function 
shown since this time. Further, since the change in the 
rating schedule in August 2002, the scar has been described 
as large and an examiner has indicated that it had spread. 
However, at no time has the veteran's scar been 144 square 
inches (929 square cm). 

Based on the foregoing, the veteran's right elbow scar is 
appropriately rated as noncompensable prior to May 22, 2002, 
and 10 percent for the superficial painful nature of the 
disability, since May 22, 2002. An increased rating is not 
warranted for this disability during either rating period. 


Muscle herniation

A review of the record reveals that the veteran has been 
described as having a muscle herniation of the right elbow 
muscle. However, at no time has it been described as anything 
more than slight in degree. 

The veteran's muscle herniation is evaluated as comparable to 
SFW or GSW of the muscle. However in this case, the veteran's 
muscle herniation occurred in service while digging a 
foxhole. The veteran was noted to be right hand dominant. In 
May 1989, he underwent surgery for complaints related to his 
right elbow. The surgery was exploratory in nature. Upon 
surgery, there was a right elbow mass found that was 
considered to be an anatomic variant of the brachioradialis 
muscle. It was left intact. In service, the muscle mass was 
variously called a muscle inflammation and muscle herniation. 

After service, the veteran underwent a VA examination in 
August 1992. The examiner indicated on examination that the 
history and physical examination was consistent with a muscle 
herniation of the extensor mass of the right elbow. It was 
found to be asymptomatic and caused no functional deficit. 

In October 1996, the VA examiner described the veteran's 
right elbow mass as exhibiting good range of motion and a 
minimal amount of reduction on extension. A private medical 
record of November 2001, showed a cystic mass of the right 
elbow. A private MRI performed in December 2001 showed no 
suspicious characteristic on MRI of the brachial radialis 
muscle. A medical diagnosis of right brachial radialis muscle 
herniation was made. The impression was mild triceps 
tendonopathy. In May 2002, a VA examination showed a right 
herniated elbow muscle that had 5/5 strength of his right 
biceps and triceps. He had mild tenderness to palpation over 
his olecranon and in his olecranon fossa. His elbow was 
described as stable. 

The veteran underwent a VA examination in February 2005. The 
veteran had a fascial herniation of the right elbow. He 
Stated he had flare-ups after heavy lifting and not occurring 
on a regular basis. The physical examination showed 5/5 
strength in the elbow flexion and extension. There was very 
mild tenderness to palpation over his lateral epicondyle and 
more tenderness over a very prominent enthesophyte off of the 
posterior aspect of the olecranon. The assessment was fascial 
herniation, right elbow, and triceps tendonitis with 
enthesophyte formation. 

The veteran testified at a Travel Board hearing before the 
undersigned in July 2005. The veteran testified that his 
right elbow disability was diagnosed by his physician as DJD. 

In August 2006, the veteran underwent VA examination. The 
veteran gave a history of herniating his right elbow muscle 
in service. Physical examination revealed muscle strength of 
5/5 with adequate bulk and tone. There was no adhesions, 
bone, joint, or nerve damage. At the time of the examination, 
the examiner stated that the veteran had no muscle herniation 
or loss of muscle function. The diagnosis was right 
brachioradialis muscle herniation, without residuals. 

Pursuant to the Board's remand, the veteran underwent a VA 
examination in June 2007. His arm was markedly aggravated by 
his work at the Post Office. He indicated that he was 
required to maneuver large bins, weighing over 500 pounds and 
after several hours of pushing these bins, his forearm ached. 
Physical examination revealed 120 degrees of flexion and 18 
degrees shy of full extension. He had 85degrees of pronation 
and supination. There was no change in range of motion 
measured following repetitive use. He had 5/5 strength of his 
biceps and triceps. The bulge of the anterolateral aspect of 
his right arm was not tender to palpation. Sensation was 
intact throughout his right upper extremity. The diagnosis 
was fascial herniation of the brachioradialis muscle. It was 
the examiner's opinion that the disability for this injury 
was mild in degree. She stated that the veteran had full 
strength of the muscle, and the ability to work at the Post 
Office. She also indicated that the veteran had significant 
musculature of the right arm, including the forearm, and any 
decreased range of motion in the right elbow was minimal. 

A review of the medical evidence of record shows that the 
veteran does have muscle herniation related to his elbow, but 
that on all occasions, that herniation was described as mild 
in degree. Slight disability of the muscles under Diagnostic 
Code 5303and 5306 of the dominant extremity is 
noncompensable. A moderate disablement is necessary in order 
to warrant a 10 percent rating. That is not shown by the 
record. Therefore, a compensable rating for muscle herniation 
of the right elbow is not warranted. 




ORDER

A compensable rating for the veteran's service-connected 
right elbow disability, including the residuals of a soft 
tissue mass at the lateral aspect of the right elbow, muscle 
herniation, post-operative and associated surgical scar, 
effective prior to May 22, 2002, is denied. 

A rating in excess of 10 percent for the veteran's service-
connected right elbow disability, including the residuals of 
a soft tissue mass at the lateral aspect of the right elbow, 
muscle herniation, post-operative and associated surgical 
scar, effective May 22, 2002, is denied. 

A compensable rating for muscle herniation is denied. 





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


